DISMISS; and Opinion Filed May 21, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00630-CV

                     DAONN JONES & ALL OCCUPANTS, Appellants
                                      V.
                            ANTHONY DEMUS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-02102-C

                              MEMORANDUM OPINION
                         Before Justices Schenck, Osborne, and Reichek
                                  Opinion by Justice Osborne
       Appellants’ brief in this case is overdue. By postcard dated April 15, 2019, we notified
appellants the time for filing their brief had expired. We directed appellants to file a brief and an
extension motion within ten days. We cautioned appellants that failure to file a brief and an
extension motion would result in the dismissal of this appeal without further notice. To date,
appellants have not filed their brief or otherwise corresponded with the Court regarding the status
of this appeal.
       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Leslie Osborne/
                                                   LESLIE OSBORNE
180630F.P05                                        JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DAONN JONES & ALL OCCUPANTS,                        On Appeal from the County Court at Law
 Appellants                                          No. 3, Dallas County, Texas
                                                     Trial Court Cause No. CC-18-02102-C.
 No. 05-18-00630-CV        V.                        Opinion delivered by Justice Osborne,
                                                     Justices Schenck and Reichek participating.
 ANTHONY DEMUS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ANTHONY DEMUS recover his costs, if any, of this
appeal from appellants DAONN JONES & ALL OCCUPANTS.


Judgment entered this 21st day of May, 2019.




                                               –2–